Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10, and 12-21 are pending in this application.
Response to Arguments
Applicant’s arguments with respect to claims 1-10, and 12-21 have been considered but are moot because the new ground of rejection does not rely on the combinations of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bangaa (US # 5,931,904, hereinafter Bangaa) and in view of Buerner (US 2014/0280691, hereinafter Buerner).
With respect to claim 1, Banga discloses a computer-implement method comprising: 
by a device having one or more processors, transmitting, to a server system configured to act as an intermediary between the device and content servers (col. 2, lines 44-60, the local proxy connects the user’s browser and the “remote proxy” which acts as a content server), a request for a content page, the request indicating a previously received version of a bundle of content items associated with the content page (col. 3, lines 36-45, the local proxy identifies which version of the page it has already cached as part of the request); 
receiving, over a network connection, the requested content page (col. 3, lines 4-14, the remote proxy receives the requested page and transmits the difference between the cached version and the current version); 
receiving, from the server system via a same established network connection, a particular version of the bundle of content items referenced by the requested content 
making the one or more updated versions of the content items to be rendered (col. 3, lines 4-14, a preferred technique, the user station reconstructs the current page from the cached version at the local proxy and the received difference data from the remote proxy).
However, Banga does not clearly disclose a request for a base document of a content page, the requested base document of the content page, the base document referencing a plurality of content items of the content page, wherein some, but not all, of the plurality of content items are included in the bundle.
In the same field of endeavor, Buerner discloses a request for a base document of a content page ([0044]-[0046], responsive to the web page request, the static and dynamic portion of a webpage), the requested base document of the content page, the base document referencing a plurality of content items of the content page, wherein some, but not all, of the plurality of content items are included in the bundle ([0044]-
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Banga with a request for a base document of a content page, the requested base document of the content page, the base document referencing a plurality of content items of the content page, wherein some, but not all, of the plurality of content items are included in the bundle as disclosed in Buerner in order to determine if the cached content changes frequently or infrequently.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient caching system by being able cache objects that do not change as often.
With respect to claim 2, it is rejected for the same reasons as claim 1 above.  In addition, Buerner discloses generating the bundle for the content page, wherein generating the bundle comprises selecting, from the plurality of content items of the content page, individual content items to include in bundle based at least in part on determinations of which of the content items are static ([0044]-[0046], responsive to the web page request, the static portion of a webpage is being generated).  
With respect to claim 3, it is rejected for the same reasons as claim 1 above.  In addition, Buerner discloses generating the bundle further comprises selecting individual content items to include in the bundle based on which of the content items include a cache header ([0044]-[0050], server receives HTTP request and generate resource ID 
With respect to claim 5, it is rejected for the same reasons as claim 1 above.  In addition, Buerner discloses extracting content items from the bundle and populating a cache on the device with the extracted content items ([0044]-[0050], server receives HTTP request and generate resource ID for the resource to be cached on the client device which includes the code for the static content.  HTTP request includes header field to determine the version ID, resource ID, dynamic data type.)
With respect to claim 6, it is rejected for the same reasons as claim 1 above.  In addition, Buerner discloses maintaining version information regarding bundles received from the server system ([0046]-[0048], version ID of the static content portion).
With respect to claim 7, Banga discloses receiving the bundle of content items without transmitting a request for the bundle, and without transmitting a request for any content item in the bundle (abstract, a user browser requests a page.  Local proxy interacts with a remote proxy to determine if the cached version of that page is a new version or stale version. The remote proxy determines and sends the differences to the local proxy which then reconstructs the new page from the differences and the stale 
With respect to claim 8, Banga discloses wherein the request for the content page includes metadata indicating one or more content servers historically requested by the device (col. 3, lines 36-42, the local proxy caches the page assuming it has requested it previously), and wherein the method further comprises: 
receiving current versions of content items usable, at least in part, for rendering the content pages associated with the indicated content servers (abstract, The remote proxy determines and sends the differences to the local proxy which then reconstructs the new page from the differences and the stale version); and 
storing the content items in a cache accessible by the device (abstract, the local proxy receives the difference data from the proxy server to reconstruct the new page for the differences and stale version of the page data).
With respect to claim 10, Banga discloses wherein establishing the browser session comprises one or more of receiving, via the browser, user input indicating a request for a content page or receiving information indicating opening of the browser (Banga, col. 2, lines 3-10, lines 49-55 The user station requests one of the pages from one of the servers. The method comprises sending a request from the user station to the gateway for retrieval of the data page from one of the servers.  World Wide Web browser software is designed to communicate with a proxy, which in turn relays the browser's requests to the network servers, and returns the requested data in the form of 
With respect to claim 12, it is rejected for the same reasons as claim 1 above.  In addition, Buerner discloses wherein the identifying information comprises one or more cookies associated with the user ([0064], dynamic content can be stored in the cookies for potential modification on each request).
With respect to claim 14, Banga discloses wherein the custom bundle comprises content items associated with content pages historically requested by the user (col. 3, lines 36-42, the local proxy caches the page assuming it has requested it previously).
With respect to claim 15, Banga discloses wherein the operations further comprise: 
transmitting, to the server system, a request for a content page (abstract, a user browser requests a page. ); 
in response to receiving the content page, accessing the cache and obtaining, from the cache, one or more content items referenced in the content page (col. 3, lines 36-40, the local proxy also caches the page (assuming it has requested it previously), and as part of its request for the data page, identifies which version it already has cached.); and 
rendering the content page using, at least in part, the content items (col. 3, lines 4-14, a preferred technique, the user station reconstructs the current page from the 
However, Banga does not clearly disclose a request for a base document of the first content page, an additional content item that is referenced in the base document but which was not included in the custom bundle, the base document referencing a plurality of content items of the content page, wherein some, but not all, of the plurality of content items are included in the bundle.
In the same field of endeavor, Buerner discloses a request for a base document of a content page ([0044]-[0046], responsive to the web page request, the static portion of a webpage), an additional content item that is referenced in the base document but which was not included in the custom bundle ([0044]-[0046], responsive to the web page request, the dynamic portion of a webpage), the base document referencing a plurality of content items of the content page, wherein some, but not all, of the plurality of content items are included in the bundle ([0044]-[0046] the cached bundle only includes the static portion of a webpage).  Banda and Buerner are analogous art because they disclose caching web pages.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Banga with a request for a base document of a content page, the requested base document of the content page, the base document referencing a plurality of content items of the content page, wherein some, but not all, of the plurality of content items are included in the bundle as disclosed in Buerner in order to determine if the cached content changes frequently or infrequently.  One of ordinary skill in the art would have been motivated to 
With respect to claims 9, 16-18, and 20.  They are of similar claims to claims 1-3 and 5-7 and therefore are rejected for the same reasons above.
Claims 4, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Banga and in view of Buerner and in view of Melamed (US 2004/0205165, hereinafter Melamed).
With respect to claims 4 and 19, Banga and Buerner do not clearly disclose selecting content items to include in the bundle comprises determining whether a first content items of the plurality of content items is static by comparing multiple versions of the first content item accessed at different times.
In the same field of endeavor, Melamed discloses in selecting content items to include in the bundle comprises determining whether a first content items of the plurality of content items is static by comparing multiple versions of the first content item accessed at different times ([0041]-[0043],  website components may be static of dynamic based on the particular page which varies with time.  Performing statistical analysis of the requests and pages requested, it can classify the components in these 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Banga and Buerner with selecting content items to include in the bundle comprises determining whether a first content items of the plurality of content items is static by comparing multiple versions of the first content item accessed at different times as disclosed in Melamed in order to determine if the cached content changes frequently over time.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient caching system by being able cache objects that do not change as often.
With respect to claim 21, Banga and Buerner do not clearly disclose wherein the bundle is a container file that contains a plurality of said content items, and the operations further comprise extracting content items from the container file.
In the same field of endeavor, Melamed discloses wherein the bundle is a container file that contains a plurality of said content items, and the operations further comprise extracting content items from the container file ([0050]-[0064], Substring is to be extracted from the static objected and inserted into the target page reconstructed container for different pages contains pointers to relevant static and dynamic content).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Banga and Buerner with wherein the bundle is a container file that contains a plurality of said content items, and the operations further comprise extracting content items from the container file as disclosed in Melamed in order to extract static and dynamic objects.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient caching system by being able extract objects while building the static object container and dynamic object container.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Banga and in view of Buerner and in view of Zhang (US 2014/0033019, hereinafter Zhang).
With respect to claim 13,  Banga discloses wherein the custom bundle is provided in response to a request for a content page associated with a content server (Banga, col. 2, lines 3-10, lines 49-55 The user station requests one of the pages from one of the servers. The method comprises sending a request from the user station to the gateway for retrieval of the data page from one of the servers.), the content server storing information associated with the user (abstract, the local proxy receives the difference data from the proxy server to reconstruct the new page for the differences 
In addition, Buerner discloses wherein the server system identifies the user to the content server using the one or more cookies ([0050]-[0051] dynamic data is set into a cookie with a unique identifier which is accompanied to the HTTP request to the user).  
However, Banga and Buerner do not disclose wherein the custom bundle comprises content images presented upon the user logging into the content server.
In the same field of endeavor, Zhang discloses in [0033] the request may also include a timestamp identifying when the request was transmitted. An authentication process 204 may first determine, at 304, whether the user making the request is authorized to receive the requested web page (e.g., has the user successfully logged in and is the user requesting a page for which the user has access or administrative rights).  Banga, Hoffman, and Zhang are analogous art because they disclose caching webpages.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Banga and Buerner with wherein the custom bundle comprises content images presented upon the user logging into the content server as disclosed in Zhang in order to indicate if the request is authorized.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more secure system by being able provide the serving a request for a webpage upon an authentication .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HO T SHIU/Examiner, Art Unit 2457                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2457



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457